 

EXHIBIT 10(v)

 

AMENDMENT NO. 2

TO

AMERICAN DENTAL PARTNERS, INC.

1996 TIME ACCELERATED RESTRICTED STOCK OPTION PLAN

 

The American Dental Partners, Inc. 1996 Time Accelerated Restricted Stock Option
Plan, as previously amended (the “Plan”), is hereby amended pursuant to the
following provisions:

 

1.    Definitions

 

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

2.    Shares Subject To Plan

 

Except for one or more options to purchase an aggregate of not more than 9,369
shares of common stock (the “Remaining Options Shares”), no additional options
shall be granted under the Plan. Except for the Remaining Option Shares and
Shares subject to unexercised options granted prior to the date of this
amendment that have not expired or otherwise terminated, all shares of Common
Stock (“Shares”) reserved for issuance under the Plan are hereby released from
such reserve. Without limiting and in furtherance of the preceding provisions,
if any Shares currently subject to an option cease to be subject to that option
other than by reason of exercise, or if any Shares previously issued pursuant to
the Plan are returned to the Company in connection with the exercise of an
option, such Shares shall not be used for any future option grant and shall not
be reserved for subsequent issuance under to the Plan.

 

3.    Fair Market Value of Common Stock

 

For purposes of the Plan, the fair market value of the Common Stock shall
hereafter mean, as of any given date, whichever of the following is applicable:
(i) the last reported sale price on the New York Stock Exchange (“NYSE”) on that
date, or, if none, the last reported sale price on the NYSE on the most recent
previous trading day; (ii) the last reported sale price on the NASDAQ Stock
Market National Market System (“NASDAQ”) on that date, or, if none, the last
reported sale price on the NASDAQ on the most recent previous trading day; (iii)
the mean between the high and low bid and ask prices, as reported by the
National Association of Securities Dealers, Inc. (“NASD”) on that date, or, if
none, the mean between the high and low bid and ask prices, as reported by the
NASD on the most recent previous trading day; or (iv) the last reported sale
price on any other stock exchange on which the Common Stock is listed on that
date, or, if none, the last reported sale price on any other stock exchange on
which the Common Stock is listed on the most recent previous trading day,
whichever is applicable; provided that if none of the foregoing is applicable,
then the fair market value of the Common Stock shall be the value determined by
the Board of Directors, in its sole discretion.

 

4.    Exercise of Options

 

Subject to Section 10 of the Plan, any option hereafter granted under the Plan
shall be exercisable at such time or times and during such period as may be
determined by the Board of Directors or the Committee.

 

5.    Effective Date; Construction

 

The effective date of this amendment is February 25, 2003, and this amendment
shall be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.